Title: To James Madison from George W. Erving, 7 December 1805
From: Erving, George W.
To: Madison, James


          
            No. 3.
            Sir,
            Madrid December 7th. 1805.
          
          I had the honor to write to you (No. 2.) on the 20th. Ulto. by way of Bordeaux, and to inclose copies of my notes to Dn. Pedro Cevallos on the case of the “Recovery, Adams,” the cargo of which vessel was condemned at Algesiras as being English property, and on that of the “Hudson, Bailey,” condemned at Cadiz for want of papers, which as it appears, were taken from her by the Commander of a Privateer.
          The inclosed are translations of the answers which I received to those, and copy of another note on the case of the “Recovery” which I thought it my duty to make in reply to that of Dn. Pedro; this last was transmitted yesterday after an interview which I had with the Prince of Peace. My object in waiting upon the Prince, who, considering his situation, is frank & communicative, was to learn something more of the dispositions of his Government than I could expect to collect from any official correspondencies with the Secretary of State.
          He received me with his usual attention; but though he was not wanting in friendly professions to the United States, yet, I was concerned to find that he would not give me reason to believe that any favorable change had taken place in the policy of his government towards us, and I came away in the full conviction that at this moment it stands upon precisely the same ground where the negotiations were broken off—somewhat confirmed by the late successes of France.
          I herewith transmit minits of all which occurred in the conversation, of importance; and have the honor to be, Sir, With perfect Respect & Consideration, Your very obedient Servant
          
            George W. Erving
          
        